DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/22 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-12, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0137381 A1 (“Van der Auwera”) in view of US 2020/0021817 A1 (“Van der Auwera 2”).
Regarding claim 1, Van der Auwera discloses a method of intra prediction of a block in a picture of a video, the method performed by 5a video encoder or a video decoder, comprising: obtaining an intra prediction mode of the block (e.g. see determine an intra prediction mode for the block of video data 384 in Fig. 12, e.g. see at least paragraph [0195]); determining the intra prediction mode of the block is a wide-angle mode (e.g. see in response to the intra prediction mode for the block of video data being a wide-angle intra prediction mode 388 in Fig. 12, e.g. see at least paragraph [0196]); filtering reference samples for the block based, at least in part, upon determining that the intra prediction mode of the block is the wide-angle mode (e.g. see filter the reference samples to determine filtered reference samples 388 in Fig. 12, e.g. see at least paragraph [0196]); 10generating predicted samples of the block based on the filtered reference samples (e.g. see generate a predictive block for the block of video data from the filtered reference samples 390 in Fig. 12, e.g. see at least paragraph [0198]).   
Although Van der Auwera discloses the reference samples or the filtered reference samples, it is noted Van der Auwera differs from the present invention in that it fails to particularly disclose performing position-dependent prediction combination (PDPC) for the reference samples or the filtered reference samples; when the wide angle mode is a top-right diagonal mode, PDPC weights wT and wL  
    PNG
    media_image1.png
    91
    777
    media_image1.png
    Greyscale
 (x', y') are coordinates of the predicted samples predSamples, and shift is a variable based on a size of the block.   
Van der Auwera 2 however, teaches performing position-dependent prediction combination (PDPC) for the reference samples or the filtered reference samples (e.g. see PDPC, e.g. see at least paragraphs [0125], [0128]); when the wide angle mode is a top-right diagonal mode, PDPC weights wT and wL  
    PNG
    media_image1.png
    91
    777
    media_image1.png
    Greyscale
 (e.g. see PDPC weights for top-right diagonal mode and bottom-left diagonal mode, e.g. see at least paragraphs [0133]-[0134]) (x', y') are coordinates of the predicted samples predSamples (e.g. see the prediction sample pred(x’, y’) is located at (x’,y’) within the prediction block, e.g. see at least paragraph [0128]), and shift is a variable based on a size of the block (e.g. see shift, e.g. see paragraphs [0121], [0133]-[0134]).   
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Van der Auwera and Van der Auwera 2 before him/her, to modify the wide-angle intra prediction smoothing and interpolation of Van der Auwera with Van der Auwera 2 in order to enhance compression efficiency by performing PDPC approach that uses wide-angle modes. 
Regarding claim 2, Van der Auwera further discloses wherein the intra prediction mode of the block is an integer slope wide-angle mode (e.g. see at least paragraphs [0085]-[0086]).   
Regarding claim 3, Van der Auwera further discloses wherein a value indicating the integer slope wide-angle mode is at least one of -14, -12, -10, -6, 72, 76, 78, or 80 (e.g. see at least paragraphs [0085]-[0086]).   
Regarding claim 4, Van der Auwera further discloses wherein a filter used to filter the reference samples is defined by 20coefficients [1, 2, 1]/4 (e.g. see [1 2 1]/4, e.g. see at least paragraphs [0123], [0129], [0140]).  
Regarding claim 7, Van der Auwera further discloses further comprising, when the intra prediction mode of the block is not the wide-angle mode: 30determining that a value indicating the intra prediction mode is one of 2, 34, or 66 (e.g. see 2, 34, or 66 in Fig. 7, e.g. at least paragraphs [0085]-[0086]); and  filtering the reference samples for the block (e.g. see filter, e.g. see at least paragraph [0093]) based, at least in part, upon determining that the value indicating the intra prediction mode of the block is one of 2, 34, or 66 (e.g. see 2, 34, or 66 in Fig. 7, e.g. at least paragraphs [0085]-[0086]).  
Regarding claim 15, Van der Auwera further discloses wherein the apparatus is a video encoder or a video decoder (e.g. see video encoder 200 or video decoder 300 in Figs. 1, 8-9).   
Regarding claim 19, Van der Auwera further discloses wherein the bitstream of the video further comprises: third information representing residual of a second block of the video based on predicted samples of the second block generated using filtered reference samples for the second block (e.g. see output of 204 in Fig. 8, output of 310 in Fig. 9), wherein the filtered reference samples are generated by filtering reference samples for the second block (e.g. see filter, e.g. see at least paragraph [0093])  20based, at least in part, upon an intra prediction mode of the second block being different from the wide-angle mode and a value indicating the intra prediction mode of the second block being one of 2, 34, or 66 (e.g. see 2, 34, or 66 in Fig. 7, e.g. at least paragraphs [0085]-[0086]).   
	Regarding claims 8-12, 16-18, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise.
Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0137381 A1 (“Van der Auwera”) in view of US 2020/0021817 A1 (“Van der Auwera 2”) in further view of US 2020/0374530 A1 (“Racape”).
Regarding claim 21, although Van der Auwera discloses further comprising: Page 5 of 10Application No. 17/142,185 Docket No. 86099550US09 determining a filtered reference samplewill be used based on the intra prediction mode of the block being the wide-angle mode. Racape however, teaches a filtered reference sample buffer (e.g. see reference samples/buffer 815, e.g. see at least paragraph [0069]). 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Van der Auwera, Van der Auwera 2 and Racape before him/her, to incorporate Racape into the modify the wide-angle intra prediction smoothing and interpolation of Van der Auwera as modified by Van der Auwera 2 in order to store filtered reference sample for use to improve prediction and hence higher coding gain.  
Regarding claims 22-23, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 7-12, 15-19, and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhao et al., US 20200084443 A1, discloses INTRA INTERPOLATION FILTER FOR MULTI-LINE INTRA PREDICTION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Francis Geroleo/Primary Examiner, Art Unit 2485